Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the only reference to a hinge, claimed in claim 8, is in paragraph 0023 of the instant specification.  However, it is not described where/how such hinge is applied to generate a secondary acoustic energy resonance output.
Similarly, with respect to claim 9, nowhere in the instant specification is there a description of the claimed “end caps”.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 2, it is questioned whether “equalization” should be “equalizing”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Tenghamn (‘439).
Per claim 1, Tenghamn discloses (se Fig. 3A) an acoustic projector that includes a fixed plate (40), a first bender plate (46) coupled to a first side of the fixed plate, a second bender plate (46) coupled to a second side of the fixed plate, opposite to the first side, a first driver (42) coupled to the first side of the fixed plate and to the first bender plate to oscillate the first bender plate, and a second driver (42) coupled to the second side of the fixed plate and to the second bender plate to oscillate the second bender plate.
Per claim 4, see Figs. 4 and 5 which show the first cavity separated from and sealed from the second cavity.
Per claim 5, see paragraph 0073, air supply (100).
Per claim 6, see paragraph 0040.
Per claim 7, see paragraph 0042.
Per claim 8, see Fig. 5, hinges (50).
Per claim 9, see Fig. 3A, endbeams (32).
Per claim 10, Tenghamn discloses a method for marine seismic surveying that includes (see Fig. 1) towing an acoustic projector (10) through a body of water, with the acoustic projector including a fixture (40), a first bender plate (46) attached to a first side of the fixture, a second bender plate (46) attached to a second side of the fixture, opposite to the first side, a first driver (42) attached to the first side of the fixture and to the first bender plate, and a second driver (42) attached to the second side of the fixture and to the second bender plate, actuating the first driver to cause the first bender plate to flex to generate a first sound wave (first resonance frequency) emanating from the acoustic projector, and actuating the second driver to cause the second bender plate to flex to generate a second sound wave (second resonance frequency) emanating from the acoustic projector.
Per claim 14, see paragraph 0073.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tenghamn (‘439) in view of the PG-Publications to Zhang et al (‘973) and Sollner (‘460).
Zhang et al discloses flextensional transducers, not unlike Tenghamn et al, and teaches an apparatus and method to produce a directional beam.  Paragraphs 0045, 0056 and 0061 teach using the flextensional transducers in a monopole mode (in-phase) and a dipole mode (out-of-phase) for obtaining desired directed beams.  
Sollner et al teaches (paragraph 0029) using a combination of monopole and dipole sources may generate a broad frequency band.
Therefore, in view of Zhang et al and Sollner, it would have been obvious to one of ordinary skill in the art to have modified Tenghamn et al by actuating the first and second bender plates in monopole modes (in-phase) and dipole modes (out-of-phase) so as to enhance the directivity and frequency range of the acoustic projector.  Claims 2, 11-13 and 16-19 are so rejected.
Per claim 3, see Zhang et al, paragraph 0036.
Per claims 15 and 20, see Tenghamn et al, paragraph 0003 and Fig. 1, respectively. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl